                                 Case 4:18-cv-04412 Document 129-3 Filed on 10/07/19 in TXSD Page 1 of 1

Jofi#Ss~~,J ot373!6rg
jgoo    Lv1Nf 1L     ()a
                                                     ~~


ffivi.!OT.A,   Tx.           1
                     J)g(;g- (7f£./




                                                                                          u.. ,~..lill!lt.. !d~ eourts
                                                                                        Southern District of Texas
                                                                                                 FILED

                                                                                           OCT 07 2019
                                                                                      David J. Bradley, Clerk of Cour1




                                                                                       Cut<!<                  or-        four<15
                                                                                     515 RusK                            s7.) R(YJ 11535
                                                                                   J/ous-roN/                     Tx         77002...
